DETAILED ACTION
	This is the first Office action on the merits. Claims 1-19 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on October 21, 2019 and February 24, 2021 were received and considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "48" of Fig. 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "182" in Para. [0023]. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “180” has been used to designate both second outer body portion in Fig. 2 and second web in Fig. 3. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “144” has been used to designate both first guide flange and what appears to be the second guide flange in Fig. 2. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "184" and "194" have both been used to designate second guide flange.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In Para. [0014], reference characters “100” and “28” are both used to designate annular support structure.
In Para. [0023], reference character “180” is used to designate second outer body portion, but in Para. [0044], reference character “180” is used to designate second web.
In Para. [0023], reference character “184” is used to designate second guide flange, but in Para. [0044], reference character “194” is used to designate second guide flange.
In Para. [0057], [0063], and [0064], reference character “230” is used to designate both first web and second web.
In Para. [0064], reference character “230” is used to designate first middle protrusion, first web, and second web.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it is unclear how the outer joint forms a weld between the first hub portion and the second hub portion when the outer joint recited in claim 1 is located between the first outer body portion and second outer body portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8-10, 13-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,842,475 (Clasper et al.), cited in the IDS filed on February 24, 2021.
Regarding Claim 1, Clasper et al. discloses (col. 2 line 26-col. 4 line 46; Figs. 2-3) an annular support structure (idler wheel 10’, 10”) for a track vehicle, the annular support structure comprising: a first hub portion (left hub portion 36’, 36”) circumferentially extending around a lateral axis; a first web (left sidewall 34’, 34”) extending radially outward from the first hub portion; a first outer body portion (left juncture 52, 52” and left half of rim 28’) located radially outward from the first web; a second hub portion (right hub portion 36’, 36”) circumferentially extending around the lateral axis, the second hub portion adjoined to the first hub portion at an inner joint (inner weld joint 60 of Fig. 2, inboard portions of 36” of Fig. 3); a second web (right sidewall 34’, 34”) spaced apart from the first web, the second web extending radially outward from the second hub portion; and a second outer body portion (right juncture 52, 52” and right half of rim 28’) located radially outward from the second web, the second outer body portion adjacent to the first outer body portion at an outer joint (outer weld joint 58, 58”).
Regarding Claim 2, Clasper et al. discloses the annular support structure of claim 1, as discussed above. Clasper et al. further discloses (col. 3 lines 42-53; Figs. 2-3) the outer joint (58, 58”) forms a weld between the first hub portion and the second hub portion (between the junctures 52, 52”).
Regarding Claim 6, Clasper et al. discloses the annular support structure of claim 1, as discussed above. Clasper et al. further discloses (col. 3 lines 42-53; Figs. 2-3) the outer joint (58, 58”) and the inner joint (inner weld joint 60 of Fig. 2, inboard portions of 36” of Fig. 3) extend circumferentially around a lateral center of the annular support structure (10’, 10”).
Regarding Claim 8, Clasper et al. discloses the annular support structure of claim 1, as discussed above. Clasper et al. further discloses (col. 3 lines 1-53; Figs. 2-3) the first hub portion (left hub portion 36’, 36”), the first web (left sidewall 34’, 34”), and the first outer body portion (left juncture 52, 52” and left half of rim 28’) are forged.
Regarding Claim 9, Clasper et al. discloses (col. 2 line 26-col. 4 line 46; Figs. 2-3) an annular support structure (idler wheel 10’, 10”) for a track vehicle, the annular support structure comprising: a first piece (left disc 34’, 34”) circumferentially extending around a lateral axis, the first piece including a first inner protrusion (left hub section 54 of Fig. 2, left hub section 36” of Fig. 3) extending laterally, and a first outer protrusion (left rim half 12’, 12”) spaced from and positioned outward of the first inner protrusion; and a second piece (right disc 34’, 34”) adjacent to the first piece (left disc 34’, 34”), the second piece (right disc 34’, 34”) centered about the lateral axis, the second piece including a second inner protrusion (right hub section 54 of Fig. 2, right hub section 36” of Fig. 3) interfacing with the first inner protrusion to form an inner joint (inner weld joint 60 of Fig. 2, inboard portions of 36” of Fig. 3), and a second outer protrusion (right rim half 12’, 12”) interfacing with the first outer protrusion to form an outer joint (outer weld joint 58, 58”) concentric with the inner joint (inner weld joint 60 of Fig. 2, inboard portions of 36” of Fig. 3).
Regarding Claim 10, Clasper et al. discloses the annular support structure of claim 9, as discussed above. Clasper et al. further discloses (col. 3 lines 54-68) the outer joint (outer weld joint 58, 58”) and the inner joint are friction welds (inner weld joint 60 of Fig. 2, inboard portions of 36” of Fig. 3).
Regarding Claim 13, Clasper et al. discloses the annular support structure of claims 9-10, as discussed above. Clasper et al. further discloses (col. 3 lines 42-53; Figs. 2-3) the outer joint (outer weld joint 58, 58”) and the inner joint (inner weld joint 60 of Fig. 2, inboard portions of 36” of Fig. 3) extend circumferentially around a lateral center of the annular support structure (10’, 10”).
Regarding Claim 14, Clasper et al. discloses the annular support structure of claim 9, as discussed above. Clasper et al. further discloses (col. 3 lines 1-53; Figs. 2-3) the first piece (left disc 34’, 34”) and the second piece (right disc 34’, 34”) are forged.
Regarding Claim 15, Clasper et al. discloses the annular support structure of claim 9, as discussed above. Clasper et al. further discloses the first inner protrusion, the second inner protrusion, the first outer protrusion, and the second outer protrusion taper narrower as they approach a lateral center of the annular support structure (it can be seen in Fig. 2 that the two halves at 12’ taper narrower towards the lateral center, and it can be seen in Fig. 2 that the two halves at 54 taper narrower towards the lateral center).
Regarding Claim 16, Clasper et al. discloses (col. 2 line 26-col. 4 line 46; Figs. 2-3) an annular support structure (idler wheel 10’, 10”) for a track vehicle, the annular support structure comprising: a hub (hub section 36’, 36”) including a central passage (bore 62) with a cylindrical shape, a longitudinal direction of the central passage defining a lateral axis and a radial direction orthogonal to the lateral axis; an outer body (rim 28’, juncture 52, 52”) concentric to the hub; a first web (left disc 34’, 34”) extending between the hub (36’, 36”) and the outer body (rim 28’, juncture 52, 52”); a second web (right disc 34’, 34”) laterally spaced from the first web and extending between the hub (36’, 36”) and the outer body (rim 28’, juncture 52, 52”); and a plurality of friction welds (col. 3 lines 54-68).
Regarding Claim 19, Clasper et al. discloses the annular support structure of claim 16, as discussed above. Clasper et al. further discloses (col. 3 lines 1-68; Figs. 2-3) at least one of the plurality of friction welds (58, 58”, 60) extends circumferentially around a lateral center of the annular support structure (10’, 10”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clasper et al. in view of US Patent 5,762,405 (Dempsey), cited in the IDS filed on February 24, 2021.
Regarding Claim 3, Clasper et al. discloses the annular support structure of claim 1, as discussed above. 
Clasper et al. does not disclose the outer joint forms a lap joint between the first outer body portion and the second outer body portion.
However, Dempsey teaches (col. 5 line 16-col. 7 line 35; Figs. 1-4) a molded wheel assembly (1) made up of two halves (first molded portion 4 and second molded portion 5) that are bonded at the rim (rim bond 33) forming a lap joint.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer joint disclosed by Clasper et al. to include a lap joint, such as taught by Dempsey, in order to achieve a more structurally sound bond.
Regarding Claim 11, Clasper et al. discloses the annular support structure of claim 9, as discussed above.
Clasper et al. does not disclose the outer joint is a lap joint.
However, Dempsey teaches (col. 5 line 16-col. 7 line 35; Figs. 1-4) a molded wheel assembly (1) made up of two halves (first molded portion 4 and second molded portion 5) that are bonded at the rim (rim bond 33) forming a lap joint.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer joint disclosed by Clasper et al. to include a lap joint, such as taught by Dempsey, in order to achieve a more structurally sound bond.
Regarding Claim 17, Clasper et al. discloses the annular support structure of claim 16, as discussed above.
Clasper et al. does not disclose the annular support structure includes a lap joint.
However, Dempsey teaches (col. 5 line 16-col. 7 line 35; Figs. 1-4) a molded wheel assembly (1) made up of two halves (first molded portion 4 and second molded portion 5) that are bonded at the rim (rim bond 33) forming a lap joint.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the joints disclosed by Clasper et al. to include a lap joint, such as taught by Dempsey, in order to achieve a more structurally sound bond.
Claim(s) 4-5, 7, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clasper et al. in view of US Patent 6,012,784 (Oertley).
Regarding Claim 4, Clasper et al. discloses the annular support structure of claim 1, as discussed above.
Clasper et al. does not disclose the first web adjoins to the second web at a middle joint.
However, Oertley teaches (col. 2 line 10-col. 3 line 9; Figs. 1-4) an idler wheel (10) made up of a first web (first hub member 34) and a second web (second hub member 36) adjoined at a middle joint (it can be seen in Figs. 1-4 that the two members 34 and 36 join together midway between the central hub 16 and rim portion 38).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to join the webs disclosed by Clasper et al. at a middle joint, such as taught by Oertley, in order to increase the stiffness of the wheel.
Regarding Claim 5, Clasper et al. and Oertley teach the annular support structure of claims 1 and 4, as discussed above. Clasper et al. further discloses (col. 3 lines 54-68) the joints can be friction welds.
Regarding Claim 7, Clasper et al. and Oertley teach the annular support structure of claims 1 and 4-5, as discussed above. Clasper et al. further discloses (col. 2 line 26-col. 4 line 46; Figs. 2-3) the first outer body portion (left juncture 52, 52” and left half of rim 28’), the first web (left sidewall 34’, 34”), and first hub portion (left hub portion 36’, 36”) are formed from a single unitary piece of parent material (col. 3 lines 1-53).
Regarding Claim 12, Clasper et al. discloses the annular support structure of claim 9, as discussed above.
Clasper et al. does not disclose the first piece further comprises a first middle protrusion; the second piece further comprises a second middle protrusion; and wherein the first middle protrusion and second middle protrusion adjoin at a middle joint.
However, Oertley teaches (col. 2 line 10-col. 3 line 9; Figs. 1-4) an idler wheel (10) made up of a first piece (first hub member 34) comprising a first middle protrusion (between hub 16 and rim portion 38 where reservoir 44 is formed with second member 36) and a second piece (second hub member 36) comprising a second middle protrusion (between hub 16 and rim portion 38 where reservoir 44 is formed with first member 34) adjoined at a middle joint (it can be seen in Figs. 1-4 that the two members 34 and 36 join together midway between the central hub 16 and rim portion 38).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the two pieces disclosed by Clasper et al. to include middle protrusions that join together, such as taught by Oertley, in order to increase the stiffness of the wheel.
Regarding Claim 18, Clasper et al. discloses the annular support structure of claim 16, as discussed above.
Clasper et al. does not disclose at least one of the plurality of friction welds is positioned between the first web and the second web.
However, Oertley teaches (col. 2 line 10-col. 3 line 9; Figs. 1-4) an idler wheel (10) with a first web (first member 34 extending between hub 16 and rim portion 38) and a second web (second member 36 extending between hub 16 and rim portion 38) that are joined together by a plurality of axial bolts or by welding.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the idler wheel disclosed by Clasper et al. to join the first web and the second web together, such as taught by Oertley, in order to increase the stiffness of the wheel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose annular support structures for track vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617